Order entered August 26, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00562-CR

                          TRAMON DEVONTE MATHIS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-20970-T

                                             ORDER
       The Court GRANTS the August 24, 2015 request of court reporter Vicki Tuck for an

extension of time to file the reporter’s record only to the extent that we ORDER Ms. Tuck to file

the complete reporter’s record, including all exhibits, by SEPTEMBER 30, 2015.

       We ORDER the Dallas County District Clerk to file the clerk’s record in this appeal

within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to court reporter Vicki Tuck, official

court reporter, County Criminal Court No. 1; Mary Snider, official court reporter, 283rd Judicial

District Court; Felicia Pitre, Dallas County District Clerk; and to counsel for all parties.

                                                        /s/    LANA MYERS
                                                               JUSTICE